Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 21, 2021 have been fully considered but they are not persuasive.  It is pointed out that the Cooke et al reference has been removed and rejections citing such reference been retracted.
 	Per claims 1 and 14, Applicant argues that the added limitation wherein the strength member or protection tube is free to move within the interior space of the hose relative to the hose or differentiates over Luscombe et al.  Examiner disagrees for two reasons.  First, the added limitation is purely functional and does not add any structural limitation to the claim.  Second, it is implicit that the strength member and protection tube of Luscombe et al are “free to move” longitudinally (i.e, push/pull) within the interior space relative to the hose.  Nowhere in the Luscombe et al reference does it state that the strength member is glued in place within the hose.  The sponge or closed cell foam would clearly allow for longitudinal movement of the strength members and/or protection tube.
 	The argument with respect to Priaroggia is moot in view of the references to Stenzel et al, Lunde et al and Oscarsson.  Further, it is questionable with respect to claim 1 whether the plastic filler of Priaroggia would provide for the longitudinal movement of the strength member or protection tube.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claim(s) 1-3, 5-7, 11, 12, 14, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the patent to Luscombe et al (‘964).
 	Luscombe et al discloses (see Figs. 1 and 1A) a hose assembly that includes a hose (34) having an interior space and extending in a longitudinal direction, a first termination assembly (20) terminating the hose at a first end and a second termination assembly (16) termination the hose at a second end, a signal carrier (36), and a strength member (22) which implicitly is free to move longitudinally within the hose..  Claim 1 is thus anticipated by Luscombe et al.
 	Per claim 2, see col. 4, lines 1-3.
	Per claim 3, see col. 3, lines 59-67.
	Per claim 5, see protection tubes (24, 26, 28 and 30).
	Per claims 6 and 7, see Figs. 1A and 1B.
	Per claim 11, see col. 4, lines 53-55.
	Per claim 12, see Fig. 1B and col. 46-52.
	Per claim 14, see Fig. 1A.
	Per claim 15, see Fig. 3B.
Per claims 19-20, it is implicit that the strength member and protection tube are free to move longitudinally along the inner space of the hose.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the patent to Luscombe et al (‘964) in view of the PG-Publications to Stenzel et al (‘662) or Oscarsson (‘612) or patent to Lunde et al (‘111).
 	Per claim 4, Luscombe et al discloses a filler comprised of a closed cell foam. 
Paragraph 0036 of Stenzel et al teaches cable embodiments where the fill material may be a closed cell foam or a gel.  The gel material may cause a smaller portion of the fill material being lost during a rupture.  
Claims 3 and 5 of the Lunde et al patent teach that fillers of plastics or gel are well known in the art.
Paragraph 0043 of Oscarsson teaches that closed cell foams, oils and gels are commonly used as filler materials for purposes of controlling buoyancy of a cable.
Therefore, in view of Stenzel et al, Lunde et al or Oscarsson, it would have been obvious to one of ordinary skill in the art to modify the fill material of Luscombe et al from a closed cell foam to a gel or oil.
Per claim 18, modifying Luscombe et al’s filler would inherently provide greater movement of the strength member within the gel or oil.

7.	Claims 1-11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the UK Patent Application to Priaroggia (‘847) in view of the PG-Publications to Ward et al (‘619) or Cooke et al (‘893) or patents to Luscombe et al (‘964) or Markowitz (‘862) and the PG-Publications to Stenzel et al (‘662), Lunde et al (’111) or Oscarsson (‘612).
	Priaroggia discloses a hose assembly (Fig. 1) that includes a hose (11, 12) having an interior space and extending in a longitudinal direction, a signal carrier (7), and a strength member (1).
	The differences between claim 1 and Priaroggia is (a) the claim specifies a first termination assembly terminating the hose at a first end and a second termination assembly termination the hose at a second end, and (b) the claim specifies that the strength member is free to move within the interior space of the hose relative to the hose.
	Per difference (a), Ward et al (paragraphs 0003-0004), Luscombe et al (16, 20), Markowitz (col. 1, lines 50-63) and Cooke et al (104, 110, 150 and 104, 121, 150) each teaches coupling strength members to termination assemblies for enhancing the structural integrity of the underwater hose assembly.
Per difference (b), Paragraph 0036 of Stenzel et al teaches cable embodiments where the fill material may be a closed cell foam or a gel.  The gel material may cause a smaller portion of the fill material being lost during a rupture.  Paragraph 0043 of Oscarsson teaches that closed cell foams, oils and gels are commonly used as filler materials for purposes of controlling buoyancy of a cable.  Finally, claims 3 and 5 and 
	In view of any one of Ward et al, Luscombe et al, Markowitz or Cooke et al, it would have been obvious to one of ordinary skill in the art to have modified the hose assembly of Priaroggia et al by including plural termination assemblies attached to the central strength members so as to enhance the structural integrity of the underwater hose and in view of Stenzel et al, Lunde et al or Oscarsson, it would have been obvious to one of ordinary skill in the art to also modify Priaroggia et al by substituting a more buoyant oil or gel for the plastic filler.  Implicit in the substituting of the filler material is the fact that the strength member and/or the protection tube would be free to move relative to the hose.  Claim 1 is therefore rejected.
 	Per claims 2 and 11, see Priaroggia et al, page 3, lines 99-103.
	Per claim 3, see Priaroggia et al, optical fiber (7).
	Per claim 4, see any of Lunde et al, Stenzel et al or Oscarsson.
Per claim 13, see Priaroggia et al, page 4, lines 34-39.
	Per claim 5, see Priaroggia et al, tube (6).
	Per claim 6, see Priaroggia et al, page 4, lines 45-53.
	Per claims 7, 9 and 10, see any one of Ward et al, Luscombe et al or Cooke et al.
	Per claims 8, 16 and 17, see Priaroggia et al, page 3, line 114 – page 4, line 5.  The claimed relationship between tensile stress, longitudinal expansion and % hose length is a matter of design choice and obvious to one of ordinary skill in the art.
.

7.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the UK Patent Application to Priaroggia (‘847) in view of the PG-Publications to Ward et al (‘619) or Cooke et al (‘893) or patents to Markowitz (‘862) or to Luscombe et al (‘964) and the PG-Publications to Stenzel et al (‘662), Lunde et al (‘111) or Oscarsson (‘612), as applied to claim 1 above, and further in view of Jamtveit et al (‘269).
 	Per claims 12 and 15, Jamtveit et al teaches that underwater hose assemblies are commonly used in subsea installations for connecting modules from a subsea installation or installing new modules or exchanging modules.  In view of Jamtveit et al, it would have been obvious to one of ordinary skill in the art to have utilized the modified hose assembly of Priaroggia et al for connecting to subsea devices including subsea connectors.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl